                                U.S. DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

                              )
GARY T. TYNER,                )
                              )
        Plaintiff,
                              )
   v.                         ) CASE NO.: 4:18-cv-01297-RBH
                              )
WASHINGTON NATIONAL INSURANCE )
COMPANY                       )
                              )
        Defendant             )

                                            ORDER

       Having considered the foregoing Joint Motion to Dismiss With Prejudice and having

found said motion to be in order;


       IT IS ORDERED that the Motion shall be and hereby is granted and the captioned matter


shall be and hereby is dismissed with prejudice.

December 5, 2018                                        s/ R. Bryan Harwell
Florence, South Carolina                                R. Bryan Harwell
                                                        United States District Judge
